-DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application claims the benefit of  European Patent Application Number 16169695.0 that filed on May 13, 2016. This examination is conducted based on the priority date of May 13, 2016. 

Election/Restrictions
The Applicant’s election, without traverse, of  claims 5, 10-11 in the correspondence dated on 05/10/2022 that responding to restriction/election requirement, is acknowledged. Claims 5 and 10-11 are pending in this examination. Since claim 10 made a reference to the product  of claim 4, the limitation of claim 4 will be observed when claim 10 is examined. Hence claims 4-5 and 10-11 are pending in this examination.
Claims 1-2,  and 6-9,  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/10/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite as it recites "the pan-genome of E. coli comprises or consists of SEQ ID NO 1 – 41296".  It's not clear if has to consist of all of the sequences 1 – 41296, or just any one of them. For the current examination, it will be interpreted as “any one of” sequences 1 – 41296.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 4 is directed to the pan-genome sequence data, which is mere information in the form of data. It does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter). (see MPEP § 2106.03).


Claims 5 and 10-11  are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  
“claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection”. (MPEP 2106.04 § 1).  Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes (MPEP 2106.04(a)(2)). The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of analyzing the drug resistance profile for the microbial isolates. 

Mathematical concepts recited in the claims include:
“correlating the third data set with the second data set and statistically analyzing the correlation” (claim 5);

Mental processes recited in the claims include:
“obtaining or providing a first data set of at least one nucleic acid sequence of the at least one clinical isolate of the microorganism” (claim 5);
“analyzing the at least one nucleic acid sequence of the first data set for genetic variations by comparison to a first pan-genome to obtain a third data set of genetic variants” (claim 5);
“providing a second data set of antimicrobial drug resistance and/or susceptibility of the at least one clinical isolate of the microorganism” (claim 5);
“determining the genetic variations in the at least one clinical isolate of the microorganism associated with antimicrobial drug resistance” (claim 5);
“determining a second pan-genome using the first pan-genome as well as the genomes used for constructing it and the first data set of at least one nucleic acid sequence of the at least one clinical isolate of the microorganism” (claim 5);

Hence, claim 5 explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claims must therefore be examined further to determine whether they integrate that abstract ideas into practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

Claims 5, and 10-11  recite no elements in addition to the abstract idea. There is no additional element to integrate the abstract idea into a practical application. Claims 5, 10, 11 are wholly abstract idea.  (Step 2A Prong Two: No).

None of the dependent claims of the independent claim 5 recites any additional non-abstract elements; they are all directed to further aspects of the information, including the naturally occurring information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information. 
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to determine whether the additional elements amount to significantly more than the judicial exception. Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether the additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere acquiring and analyzing of naturally occurring information, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)). (Step 2B: No).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data). See MPEP 2106.05(a) and 2106.05(h). 
For these reasons, the claims, when the limitations are considered individually and as a whole, does not integrate into a practical application  and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pouttu (“matB, a common fimbrillin gene of Escherichia coli, expressed in a genetically conserved, virulent clonal group”, J. Bacteriol. 183 (16), 4727-4736 (2001)).
With respect to claim 4, seq ID No 14 (belong to the E coli according to the claim limitations) has a 100% similarity to the matB gene sequence submitted by Pouttu (see the attached alignment file, pg 19-20). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5  is rejected under 35 U.S.C. 103 as being unpatentable over Zechiedrich (“GENOMIC APPROACH TO THE IDENTIFICATION OF BIOMARKERS FOR ANTIBIOTIC RESISTANCE AND SUSCEPTIBILITY IN CLINICAL ISOLATES OF BACTERIAL PATHOGENS“, US 20140030712 A1, DATE PUBLISHED 2014-01-30), and further in view of Sternes (“Consensus pan-genome assembly of the specialised wine bacterium Oenococcus oeni”, BMC Genomics (2016) 17:308).
Claim 5 is directed to a method of determining an antimicrobial drug resistance profile for at least one clinical isolate of a microorganism and for improving a first pan-genome, comprising: 
obtaining or providing a first data set of at least one nucleic acid sequence of the at least one clinical isolate of the microorganism, wherein optionally at least a part of the nucleic acid sequence of the first data set is assembled; 
analyzing the at least one nucleic acid sequence of the first data set for genetic variations by comparison to a first pan-genome to obtain a third data set of genetic variants; 
providing a second data set of antimicrobial drug resistance and/or susceptibility of the at least one clinical isolate of the microorganism; 
correlating the third data set with the second data set and statistically analyzing the correlation; 
determining the genetic variations in the at least one clinical isolate of the microorganism associated with antimicrobial drug resistance; 
Page 6U.S. Patent Application No.: 16/300,447Docket No. 025488-8013Response to Restriction Requirementdetermining a second pan-genome using the first pan-genome as well as the genomes used for constructing it and the first data set of at least one nucleic acid sequence of the at least one clinical isolate of the microorganism.
With respect to claim 5, Zechiedrich discloses a method of determining the bacteria multi-drug resistance (MDR) based on genotype ([0007]), comprising:
obtaining or providing a plurality of bacteria of the same species; sequencing a nucleic acid region from the plurality of bacteria ([0021]). Sequence reads were assembled into contigs and mapped to reference genomes DH10B (susceptible) and SMS-3-5 (resistant) to generate consensus genome fingerprints for each antibiotic resistance profile ([0026]).
comparing the sequence to the corresponding sequence of a reference bacteria of the same species, said reference bacteria known to be resistant or susceptible, respectively, to the one or more antibiotics ([0021]). 
identifying differences, similarities, or both between the bacteria from the plurality with the reference bacteria ([0021]); 
In some embodiments, there is a method of determining resistance or susceptibility of one or more bacteria to one or more antibiotics, comprising the steps of: grouping a plurality of bacteria based on known patterns of susceptibility or resistance to one or more antibiotics; sequencing nucleic acid from each of the bacteria in the plurality; comparing the sequence of the nucleic acid to a corresponding nucleic acid sequence from a reference bacteria of the same species, said reference bacteria known to be resistant or susceptible, respectively, to the one or more antibiotics ([0022]); 
identifying a genomic fingerprint for the plurality that represents a respective genotype for the susceptibility or resistance. In specific embodiments, the genomic fingerprint comprises one or more SNPs that are common among at least the majority of the plurality. In certain aspects, the SNPs are located in DNA metabolism genes. In specific embodiments, the antibiotic is selected from the group consisting of aminoglycosides, ansamycins, carbacephem, carbapenems, cephalosporins, glycopeptides, lincosamides, lipopeptide, macrolides, monobactams, nitrofurans, penicillins, polypeptides, quinolones, fluoroquinolones, sulfonamides, tetracyclines, sulfa drugs, drugs against mycobacteria, and a combination thereof ([0022]).
--
Zechiedrich does not explicitly show (f) expand the pangenomes using the newly acquired drug resistance information from the clinical isolates. 
Sternes teaches the expansion of the pan-genome with characterization of previously unreported variability in natural competence (“The applicability of the pan-genome assembly was demonstrated in this study by substantially expanding upon previous observations of intra-specific variation in amino acid biosynthesis and sugar transport and utilisation as well as characterising previously unreported variability in natural competence” (col 1,  para 3, line 12-17, page 12 of 15, section “Conclusion”).

An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to modify Zechiedrich’s method of detecting drug-resistance profile from clinical isolate using pan-genomes, with Sternes’ teaching of expanding the pan-genome after a successful characterization of previously unreported variations in the new isolates, because expanding the pan-genome with newly acquired genotype/phenotype correlation information in clinical isolates is important in providing an updated and comprehensive understanding to strain-dependent genetic variations in its genome. Such a process will require constant genome assembly and Sternes is specialized in pan-genome assembly. We can reasonably expect the success as both Zechiedrich and Sternes are about analyzing the genotype/phenotype correlations in nucleic acid sequences from bacterial isolates using the pan-genome methodology, and they both succeed.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zechiedrich and Sternes, as applied above to claim 5, and further in view of  Pouttu (“matB, a common fimbrillin gene of Escherichia coli, expressed in a genetically conserved, virulent clonal group”, J. Bacteriol. 183 (16), 4727-4736 (2001)).

With respect to claim 10, Zechiedrich teaches the pan-genome of E. coli ([0078-0079]). Zechiedrich acquired the genome sequence through NGS (150X coverage) and analyzed the sequence pool (“Using k-means clustering, 164 Escherichia coli clinical isolates collected over a decade and representing a broad spectrum of antibiotic resistance phenotypes were grouped into 16 pools based on similarity in susceptibility to 24 antibiotics. High quality (average coverage of 150.times.; P=10.sup.-19) SOliD sequencing data were generated for each pool and mapped to E. coli reference genomes. On the whole genome level, consensus sequences of drug-susceptible pools were highly similar to the drug-susceptible laboratory strain, DH10B, whereas those of multidrug-resistant pools were highly similar to the multidrug-resistant environmental strain, SMS-3-5. The remaining pools shared similarities to both DH1 OB and SMS-3-5” [0078], Fig 1). 

Pouttu discloses the SEQ ID NO 14 in claim 4, which is part of the Escherichia  coli pan-genome, referenced by claim 10, are the matB gene. It is found the seq ID No 14 (belong to the Escherichia coli according to the claim limitations) has a 100% similarity to the matB gene sequence submitted by Pouttu (see the attached alignment file, pg 19-20). 

With respect to claim 11, Zechiedrich teaches the construction of E. coli pan-genome from over 6000 clinical isolates ([0053] Since 1999, the inventors have collected more than 6,000 E. coli clinical isolates from patients treated for infection at Ben Taub General Hospital in the Texas Medical Center, located in Houston, Tex. These isolates represent fluoroquinolone MICs spanning seven orders of magnitude and a wide range of phenotypes as derived from hospital antibiogram data of drug susceptibility status to 22 antibiotics (Table 1). 164 non-clonal isolates from unique patients, representing all the resistance phenotypes existing in the collection, were stratified into 16 pools by k-means clustering, ranging in pool size from 2-33 isolates and in phenotype from susceptible to all tested antibiotics to nearly pan-drug resistant (Table 3). Genomes were represented within each pool at equimolar concentrations.
[0054] Pooled DNA was sequenced using the SOLiD 3 platform. Sequence reads were assembled into contigs. Contigs ranged in size from 3441 to 24859 bp and averaged between 241 and 491 bp, depending on the pool. The average contig size and N50 value for each pool are reported in Table 2. Following the workflow diagrammed in FIG. 1, contigs were mapped onto reference genomes. With coverage per base of 20-400.times. and averaging 150.times.; high quality (HQ) single nucleotide polymorphisms (SNPs) were identified and de novo assembly was performed with very high confidence (p&lt;1.0.times.10.sup.-19). SNPs were considered HQ only when they were called by the analysis tools as identical in position and nucleotide identity for all isolates within a pool. The assumption of diploidy inherent in the analysis tools may have removed SNPs that occurred in less than one out of seven genomes in a pool. Thus, HQ SNPs were enriched in the pool).
An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to modify combined pan-genome of Zechiedrich and Sternes, with  Pouttu’s teaching of the specific clinical isolate of Escherichia coli matB gene, because the pan-genome, will be enhanced by Pouttu’s sequence with complete  genotype-phenotype information. We can reasonably expect the success as both Zechiedrich and Sternes are about analyzing the genotype/phenotype correlations in nucleic acid sequences from bacterial isolates using the pan-genome methodology, while Pouttu contributed one original piece of the Escherichia coli matB gene sequence to the pan-genome, and they all succeed.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631